DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 14, 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18-19 of U.S. Patent No. 10448920. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in scope is minor and patentably indistinct between the claims being compared.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claims 1, 14, 18 recite “receiving features extracted from an audio signal”…(claim 1), “reconstructing the features…” (claim 1); “converting at least a portion…” (claim 14), “transforming the frequency based matrix” (claim 14, 18), “classifying a portion of the audio signal…”(claim 14, 18), “reconstructing the at least a portion…”(claim 14, 18), 
Executing the claimed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 14, 18 recite “receiving an audio signal from a microphone”, “replaying the reconstructed audio signal”. The receiving of the signals using the microphone simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even if a microprocessor was 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a microphone for gathering audio signals is mere data gathering and insignificant extra-solution activity. Additionally, microphones are well-understood, routine and conventional activity in the art, as evidenced by Gunn (US 3593703) (Abstract), Bredensen (US 5010889) (abstract), Wada (US 20080312547) (Fig 1).  Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, the Examiner notes the additional elements of “mobile phone” which do not amount to “significantly more” because they are well-known, routine, and/or conventional as evidenced by Wada (US 20080312547) (paragraph 0043).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “effective” in claim 1 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10-19 is/are rejected under pre-AIA  35 U.S.C. 102(a(1)) as being anticipated by Barry et al (“The Automatic Recognition and Counting of Cough”)
Regarding claims 1-8, 10-19, Barry discloses:
1. A method for reconstructing cough sounds, the method comprising: 
receiving features extracted from an audio signal (“determination and classification of sound events”) (page 2, 4) corresponding to cough sounds (“creation of the reference patterns”) (page 4), wherein the features were extracted using basis vectors from a cough model and a 
reconstructing the features using the basis vectors and lesser dimensional matrix (materials and methods) (page 2) (“creation of the reference patterns”) (page 4-5); and
wherein the reconstructing results in reconstruction of the cough sounds but does not result in effective reconstruction of speech sounds in the audio signal (“creation of the reference patterns”) (page 5).  
2. The method of claim 1, wherein the basis vectors are based on selected portions of a cough (“creation of the reference patterns”) (page 4).  
3. The method of claim 2, wherein the cough model is not based on a final, wheeze phase of a cough (page 6) (left column)
4. The method of claim 1, wherein the features include features corresponding to cough sounds and further include features from the audio signal occurring within a specified period of time after the features corresponding to cough sounds (“determination and classification of sound events”) (page 2, 4).  
5. The method of claim 4, wherein the features from the audio signal include detected audio features (“determination and classification of sound events”, “creation of reference patterns”) (page 2, 4-5).  
6. The method of claim 4, wherein the features from the audio signal include stored audio features (“determination and classification of sound events”, “creation of reference patterns”) (page 2, 4-5).  
7. The method of claim 1, wherein the features include features corresponding to cough sounds and further include features from the audio signal within a specified period of time 
8. The method of claim 1, further comprising recording the audio signal from a microphone (“subjects and sound recording”) (page 2).  
10. The method of claim 1, further comprising converting at least a portion of the audio signal into a frequency-based representation and transforming the frequency-based matrix into the lesser dimensional matrix (“creation of reference patterns”) (page 4-5). 
11. The method of claim 1, wherein reconstructing the features further comprises creating a reconstructed audio signal (“creation of reference patterns”) (page 4-5).  
12. The method of claim 11, further comprising replaying the reconstructed audio signal (Fig 3)
13. The method of claim 11, further comprising providing data associated with the portions of the reconstructed audio signal, wherein the data includes a number of coughs and a number of cough epochs (“materials and methods”/ “determination and classification of sounds events”) (Table 2).  
14. A method for reconstructing cough sounds, the method comprising: 
receiving an audio signal from a microphone (“Subjects and sound recording”) (page 2); 
converting at least a portion of the audio into a frequency-based matrix representation (“Materials and Methods”, “Subjects and Sound Recording”, page 2);
transforming the frequency-based matrix into a lesser dimensional matrix using projections from a set of basis vectors in a cough model to prevent reconstruction of speech sounds from the audio signal (“Determination and classification of sound events”, “Creation of reference patterns”) (page 2-7); 

reconstructing the at least a portion of the audio signal using multiplication of the basis vectors with the lesser dimensional matrix (“Creation of reference patterns”) (page 4-6) to provide a reconstructed audio signal  (determination and classification of sound events”) (page 2-4), wherein the reconstructed audio signal excludes the speech sounds from the audio signal (Fig 1, 3); and 
providing data associated with the multiple portions of the audio signal, wherein the data includes a number of coughs and a number of cough epochs (Fig 2, Table 2). 
15. The method of claim 14, further comprising classifying multiple portions of the audio signal as respective multiple coughs and the multiple coughs as a cough epoch (Fig 2), based at least in part, on the lesser dimensional matrix (“Creation of reference patterns”) (page 4).  
16. The method of claim 14, wherein reconstructing the at least a portion of the audio signal includes implementing an iterative reconstruction approach including minimizing differences between the frequency based representation of the at least a portion of the audio signal and a reconstructed frequency-based representation.  
17. The method of claim 14, further comprising replaying the reconstructed audio signal (Fig 3).  
18. A method for reconstructing cough sounds, the method comprising: 
receiving an audio signal from a microphone (“Subjects and sound recording”) (page 2); 
converting at least a portion of the audio into a frequency-based matrix representation (“Materials and Methods”, “Subjects and Sound Recording”, page 2);

classifying a portion of the audio signal as corresponding to a cough based, at least in part, on the lesser dimensional matrix (“Creation of reference patterns”) (page 4-6); 
reconstructing the at least a portion of the audio signal using multiplication of the basis vectors with the lesser dimensional matrix to provide a reconstructed audio signal (determination and classification of sound events”) (page 2-4) (“Creation of reference patterns”) (page 4-6); 
wherein the reconstructed audio signal excludes the speech sounds from the audio signal (“Creation of reference patterns”) (page 4) (Fig 3);
wherein reconstruction includes implementation of an iterative reconstruction approach including minimizing differences between the frequency based representation of the at least a portion of the audio signal and a reconstructed frequency-based representation (Fig 1) (“Determination and classification of sound events”) (page 2-4) (“Creation of reference patterns”) (page 4-6);  Page 4 of 6Appl. No. 16/567,672 
providing data associated with the multiple portions of the audio signal, wherein the data includes a number of coughs (Table 2) and a number of cough epochs (Fig 2); and 
replaying the reconstructed audio signal (Fig 3).  
19. The method of claim 18, wherein providing data associated with the portions of the reconstructed audio signal includes statistics regarding the quality and length of each cough (“Determination and Classification of Sound Events”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 9 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry in view of Wada (US 20080312547)
Regarding claims 9 and 20, Barry is silent regarding wherein a mobile phone comprises the microphone.  Wada teaches wherein a mobile phone comprises the microphone (Fig 1) (paragraph 0043). Therefore, it would have been an obvious at the time of the invention to one of ordinary skill in the art to modify Barry which uses a separate microphone by Wada which has a 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALLEN PORTER/Primary Examiner, Art Unit 3792